Exhibit 10.2

 

CHASE CORPORATION

AMENDED AND RESTATED

EMPLOYEES’ SUPPLEMENTAL PENSION AND SAVINGS PLAN

Effective January 1, 2005

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

ARTICLE I

 

NAME, PURPOSE AND EFFECTIVE DATE

 

1

 

 

 

 

 

1.01   Name and Purpose

 

1

1.02   Effective Date

 

1

 

 

 

ARTICLE II

 

DEFINITIONS

 

1

 

 

 

 

 

2.01   Board

 

1

2.02   Code

 

1

2.03   Compensation

 

1

2.04   Effective Date

 

1

2.05   Employee

 

2

2.06   Employer

 

2

2.07   Participant

 

2

2.08   Plan Administrator

 

2

2.09   Plan

 

2

2.10   Pension Plan

 

2

2.11   Savings Plan

 

2

2.12   Supplemental Pension Plan Benefit

 

2

2.13   Supplemental Savings Plan Benefit

 

2

 

 

 

 

 

ARTICLE III

 

ELIGIBILITY

 

2

 

 

 

 

 

3.01   Participation

 

2

 

 

 

 

 

ARTICLE IV

 

SUPPLEMENTAL PENSION PLAN BENEFITS

 

2

 

 

 

 

 

4.01   Amount of Supplemental Pension Plan Benefits

 

3

4.02   Distributions Of Supplemental Pension Plan Benefit

 

3

4.03   Commencement Of Payment Of Supplemental Pension Plan Benefit

 

3

4.04   Death Benefit

 

3

 

 

 

 

 

ARTICLE V

 

SUPPLEMENTAL SAVINGS PLAN BENEFITS

 

4

 

 

 

 

 

5.01   Supplemental Savings Plan Contributions

 

4

5.02   Distributions Of Supplemental Savings Plan Benefits

 

5

5.03   Commencement Of Payment Of Supplemental Savings Plan Benefits

 

5

5.04   Death Benefit

 

5

 

 

 

 

 

ARTICLE VI

 

VESTING

 

5

 

 

 

 

 

6.01   Vesting

 

5

 

 

 

 

 

ARTICLE VII

 

FUNDING

 

5

 

 

 

 

 

7.01   Funding

 

6

 

 

 

 

 

 

i


--------------------------------------------------------------------------------




 

ARTICLE VIII

 

ADMINISTRATION

 

6

 

 

 

 

 

8.01   Duties of the Plan Administrator

 

6

8.02   Finality of Decisions

 

6

 

 

 

 

 

ARTICLE IX

 

MISCELLANEOUS

 

6

 

 

 

 

 

9.01   Non-Guarantee Of Employment

 

6

9.02   Rights Under Plan

 

7

9.03   Amendments/Termination

 

7

9.04   Nonassignability

 

7

9.05   Entire Agreement; Successors

 

7

9.06   Successor Company

 

7

9.07   Governing Law

 

7

 

ii


--------------------------------------------------------------------------------


ARTICLE I
NAME, PURPOSE AND EFFECTIVE DATE

1.01        Name and Purpose

The amended and restated supplemental pension and savings plan set forth herein
shall be known as the Chase Corporation Employees’ Supplemental Pension and
Savings Plan (the “Plan”). The Plan is established, and shall be maintained,
solely for the purpose of providing supplemental pension and savings plan
benefits which are not provided under the Pension Plan for Employees of Chase
Corporation and the Chase Corporation Deferred Salary Savings Plan for certain
Participants. The Plan is unfunded and maintained primarily for the purpose of
providing deferred compensation for certain Participants who are highly
compensated employees. The Plan has been amended and restated to comply with
recent changes in the law, including Section 409A of the Internal Revenue Code
of 1986.

1.02        Effective Date

This amended and restated Plan shall be effective as of January 1, 2005. This
Plan shall apply to Participants who retire or terminate their employment with
the Employer after January 1, 2005.

ARTICLE II
DEFINITIONS

When used herein, the following terms defined hereinafter shall have the
following meanings unless a different meaning is clearly required by the context
of the Plan:

2.01                        “Board” means the Board of Directors of the
Employer.

2.02                        “Code” means the Internal Revenue Code of 1986, as
amended from time to time. Reference to a specific provision of the Code shall
include such provision, any valid regulation or ruling promulgated thereunder,
and any provision of future law that amends, supplements, or supersedes such
provision.

2.03                        “Compensation” means the total compensation
(including overtime, commissions and bonuses) payable to an Employee by the
Employer and reportable to the federal government for income tax purposes on
Form W-2, or any form prescribed by the Internal Revenue Service to take its
place. Compensation shall also include disability payments and such amounts as
shall be contributed pursuant to the Employee’s elections pursuant to
Section 401(k) of the Code, and amounts treated as employer contributions
pursuant to the Employee’s elections under Section 125 of the Code. Compensation
shall not include any severance or salary continuation payments.

2.04                        “Effective Date” means January 1, 2005;  The initial
Effective Date was January 1, 1994.


--------------------------------------------------------------------------------




 

2.05                        “Employee” means any person employed by the
Employer.

2.06                        “Employer” means Chase Corporation and any
subsidiary and/or affiliated corporation which has adopted this Plan.

2.07                        “Participant” means an Employee who has been named a
Participant in this Plan in the manner set forth in Article III.

2.08                        “Plan Administrator” means Chase Corporation, or its
duly authorized representative.

2.09                        “Plan” means Chase Corporation Employees’
Supplemental Pension and Savings Plan.

2.10                        “Pension Plan” means the Pension Plan for Employees
of Chase Corporation, as in effect on January 1, 2005 or as amended thereafter
from time to time.

2.11                        “Savings Plan” means the Chase Corporation Deferred
Salary Savings Plan, as in effect on January 1, 2005 or as amended thereafter
from time to time.

2.12                        “Supplemental Pension Plan Benefit” means the
benefit payable under Article IV of the Plan.

2.13                        “Supplemental Savings Plan Benefit” means the
benefit payable under Article V of the Plan.

ARTICLE III
ELIGIBILITY

3.01        Participation

Any Employee shall become a Participant in the Plan provided:

(a)                                  he has satisfied the eligibility
requirements for participation under the Pension Plan and/or the Savings Plan;

(b)                                 his Compensation exceeds or exceeded
$200,000 indexed pursuant to Section 401(a)(17) of the Code ($220,000 for 2006);
and

(c)                                  the Board, acting upon the recommendation
of the Compensation Committee, authorizes his participation in the Plan.

In order to make contributions or have contributions made on his behalf under
Article V,  an Employee who becomes a Participant must make an election to defer
compensation in the manner provided under Article V.

2


--------------------------------------------------------------------------------




 

ARTICLE IV
SUPPLEMENTAL PENSION PLAN BENEFITS

4.01        Amount of Supplemental Pension Plan Benefits

A Participant shall be entitled to a benefit under the provisions of this
Article if his benefit determined under the provisions of the Pension Plan is
less than such benefit would have been if (a) the definition of compensation
under the Pension Plan included compensation in excess of Section 401(a)(17) of
the Code and/or (b) the limits under Section 415 of the Code did not apply.

If a Participant’s benefit from the Pension Plan is reduced as a result of
either or both of the conditions described in the preceding paragraph, the
benefit to which the Participant shall be entitled under the Plan shall be
determined as follows:

(i)                                     The benefit actually payable to the
Participant on or after his normal retirement age under the terms of the Pension
Plan shall be calculated.

(ii)                                  The benefit which would have been payable
under the terms of the Pension Plan if the definition of compensation under the
Pension Plan included compensation in excess of Section 401(a)(17) of the Code
and if the limits under Section 415 of the Code did not apply shall be
calculated.

(iii)                               The result of step (i) shall be subtracted
from the result of step (ii), and the difference, if any, shall be the benefit
payable to the Participant.

4.02        Distributions Of Supplemental Pension Plan Benefit

All payments of benefits to Participants and/or their designated beneficiaries
under this Article IV shall be made in a lump sum or in installments over a
period not to exceed ten (10) years, as elected by the Participant. The
Participant shall make a distribution election by written notice to the Company
at the time the Participant becomes a Participant in the Plan. If the
Participant fails to make a timely election, the benefits shall be paid in a
single lump sum distribution.

4.03        Commencement Of Payment Of Supplemental Pension Plan Benefit

Distribution of the Supplemental Pension Plan Benefits shall commence not later
than the end of the year in which the Participant has separated from service
with the Employer, including retirement. Any reductions for the commencement of
benefits prior to the Participant’s normal retirement age under the Pension Plan
shall also apply to the payment of benefits under this Article.

4.04        Death Benefit

If a Participant’s service providing relationship with the Company terminates by
reason of his death or if he dies after he is no longer in a service providing
relationship with the Company but prior to the distribution to him of all
amounts payable to him under the Plan, the amounts that would otherwise be
distributable to him, if living, shall be distributed to his designated
beneficiary or beneficiaries and any reference to a Participant in Paragraph
4.01, above, shall be deemed to include a reference to his

3


--------------------------------------------------------------------------------




designated beneficiary or beneficiaries. All beneficiary designations shall be
made in such form and manner as from time to time may be prescribed by the
Company. A Participant from time to time may revoke or change any beneficiary
designation on file with the Company. If there is no effective beneficiary
designation on file with the Company at the time of Participant’s death,
distribution of amounts otherwise payable to the deceased Participant under this
Plan shall be made to his Estate. If a beneficiary designated by a Participant
to receive his benefit shall survive the Participant but die before receiving
all distributions hereunder, the balance thereof shall be paid to such deceased
beneficiary’s Estate, unless the deceased Participant’s beneficiary designation
provides otherwise.

ARTICLE V
SUPPLEMENTAL SAVINGS PLAN BENEFITS

5.01        Supplemental Savings Plan Contributions

(a)                                  If a Participant’s contributions under the
Savings Plan are limited as a result of the limits under Section 401(a)(17) of
the Code, such Participant may participate hereunder by electing, prior to the
calendar year in which the election shall become effective, to defer a portion
of his Compensation equal to the excess of (i) over (ii), where:

(i)                                     is the amount which the Participant
would have contributed under the Savings Plan if the definition of compensation
under the Savings Plan included Compensation in excess of Section 401 (a)(17) of
the Code;

(ii)                                  is the amount actually contributed by the
Participant under the Savings Plan.

The amount of Compensation deferred by the Participant pursuant to this
paragraph (a) shall be credited to an account established for the Participant
under this Plan (his “Supplemental Employee Contribution Account”).

(b)                                 If a Participant’s contributions under the
Savings Plan are limited by the restrictions of Section 401(a)(17) of the Code,
and the Participant thereby makes Supplemental Employee Contributions pursuant
to paragraph (a) above, the Employer shall credit to an account established for
the Participant under this Plan (his “Supplemental Company Contribution
Account”), an amount equal to the Employer matching: contribution which would
have been made pursuant to the Savings Plan if the Participant’s Supplemental
Employee Contributions had been made pursuant to the Savings Plan.

The Participant’s Supplemental Employee Contribution Account and/or Supplemental
Company Contribution Account shall be adjusted at the end of each calendar
quarter to reflect a rate of return determined as if such accounts were invested
at a rate which is one percent (1%) higher than the prime interest rate as
reported by the Wall Street Journal at the beginning of the quarter.

4


--------------------------------------------------------------------------------




 

Notwithstanding the foregoing, a Participant shall have 30 days from the date
upon which he is informed by the Employer that he is eligible to participate in
the Plan to file an election with the Employer to defer amounts for any Plan
Year. Except as otherwise provided in the Plan, a Participant’s election to
defer any amounts pursuant to the Plan shall be irrevocable when made and
accepted by the Employer and shall not be subject to modification or amendment
in any manner thereafter during the Plan Year.

5.02        Distributions Of Supplemental Savings Plan Benefits

All payments of benefits to Participants and/or their designated beneficiaries
under this Article V shall be made in a lump sum.

5.03        Commencement Of Payment Of Supplemental Savings Plan Benefits

Distribution of the Supplemental Savings Plan Benefits shall commence not later
than the end of the year in which the Participant has separated from service
with the Employer, including retirement.

5.04        Death Benefit

If a Participant’s service providing relationship with the Company terminates by
reason of his death or if he dies after he is no longer in a service providing
relationship with the Company but prior to the distribution to him of all
amounts payable to him under the Plan, the amounts that would otherwise be
distributable to him, if living, shall be distributed to his designated
beneficiary or beneficiaries and any reference to a Participant in Paragraph
4.01, above, shall be deemed to include a reference to his designated
beneficiary or beneficiaries. All beneficiary designations shall be made in such
form and manner as from time to time may be prescribed by the Company. A
Participant from time to time may revoke or change any beneficiary designation
on file with the Company. If there is no effective beneficiary designation on
file with the Company at the time of Participant’s death, distribution of
amounts otherwise payable to the deceased Participant under this Plan shall be
made to his Estate. If a beneficiary designated by a Participant to receive his
benefit shall survive the Participant but die before receiving all distributions
hereunder, the balance thereof shall be paid to such deceased beneficiary’s
Estate, unless the deceased Participant’s beneficiary designation provides
otherwise.

ARTICLE VI
VESTING

6.01        Vesting

A Participant shall be vested in his Supplemental Pension Plan benefit, if any,
in accordance with the vesting provisions of the Pension Plan. A Participant
shall be fully vested at all times in his Supplemental Savings Plan benefits.

5


--------------------------------------------------------------------------------




 

ARTICLE VII
FUNDING

7.01        Funding

There is no fund associated with this Plan. The Employer shall be required to
make payments only as benefits become due and payable. No person shall have any
right, other than the right of an unsecured general creditor, against the
Employer with respect to the benefits payable hereunder, or which may be payable
hereunder, to any Participant, surviving spouse or beneficiary hereunder. If the
Employer, acting in its sole discretion, establishes a reserve or other fund
associated with this Plan, no person shall have any right to or interest in any
specific amount or asset of such reserve or fund by reason of amounts which may
be payable to such person under this Plan, nor shall such person have any right
to receive any payment under this Plan except as and to the extent expressly
provided in this Plan. The assets in any such reserve or fund shall be subject
to the control of the Employer, and need not be used to pay benefits hereunder.

ARTICLE VIII
ADMINISTRATION

8.01        Duties of the Plan Administrator

The Plan shall be administered by the Plan Administrator in accordance with its
terms and purposes. The Plan Administrator shall determine the amount and manner
of payment of the benefits due to or on behalf of each Participant from the Plan
and shall cause them to be paid by the Employer accordingly.

8.02        Finality of Decisions

The Plan Administrator is expressly granted, without intending any limitation,
the discretion to construe the terms of the Plan and to determine eligibility
for benefits hereunder. The decisions made by and the actions taken by the Plan
Administrator in the administration of the Plan shall be final and conclusive on
all persons, and neither the Plan Administrator nor the Employer shall be
subject to individual liability with respect to the Plan.

ARTICLE IX
MISCELLANEOUS

9.01        Non-Guarantee Of Employment

Nothing contained in this Plan shall be construed as a contract of employment
between the Employer and any Participant, or as a right of any such Participant
to be continued in the employment of the Employer, or as a limitation on the
right of the Employer to deal with any Participant, as to their hiring,
discharge, layoff, compensation, and all other conditions of employment in all
respects as though this Plan did not exist.

6


--------------------------------------------------------------------------------




 

9.02        Rights Under Plan

Nothing in this Plan shall be construed to limit, broaden, restrict, or grant
any right to a Participant, surviving spouse or any beneficiary thereof under
the Pension Plan or Savings Plan (“Qualified Plans”), nor to grant any
additional rights to any such person under the Qualified Plans, nor in any way
to limit, modify, repeal or otherwise affect the Employer’s right to amend or
modify the Qualified Plans.

9.03        Amendments/Termination

The Employer reserves the right to make from time to time amendments to or
terminate this Plan by vote duly adopted by the Board of Directors, provided
that no such amendment or termination shall reduce any benefits earned under the
terms of this Plan prior to the dale of termination or amendment.

9.04        Nonassignability

The benefits payable under this Plan shall not be subject to alienation,
assignment, garnishment, execution or levy of any kind and any attempt to cause
any benefits to he so subjected shall not be recognized, except to the extent
required by applicable law.

9.05        Entire Agreement; Successors

This Plan, including any subsequently adopted amendments, shall constitute the
entire agreement or contract between the Employer and any Participant regarding
the Plan.

There are no covenants, promises, agreements, conditions or understandings,
either oral or written, between the Employer and any Participant relating to the
subject matter hereof, other than those set forth in this Plan. This Plan and
any amendment shall be binding on the parties hereto and their respective heirs,
administrators, trustees, successors and assigns, and on all designated
beneficiaries of the Participant.

9.06        Successor Company

In the event of the dissolution, merger, consolidation or reorganization of the
Employer, provision may be made by which a successor to all or a major portion
of the Employer’s property or business shall continue this Plan, and the
successor shall have all of the powers, duties and responsibilities of the
Employer under this Plan.

9.07        Governing Law

This Plan shall be construed and enforced in accordance with, and governed by,
the Laws of The Commonwealth of Massachusetts.

7


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, Chase Corporation has caused this instrument to be executed
in its name and on its behalf this 14th day of July, 2006.

CHASE CORPORATION

 

 

 

/s/ Peter R. Chase

 

Peter R. Chase

President & Chief Executive Officer

 

8


--------------------------------------------------------------------------------